Exhibit 99.1 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES COMSTOCK RESOURCES, INC. UNAUDITED PRO FORMA FINANCIAL STATEMENTS Introduction On August 28, 2008, Comstock Resources, Inc.'s ("Comstock" or the "Company") 49% owned subsidiary, Bois d'Arc Energy, Inc. ("Bois d'Arc Energy") merged with a wholly-owned subsidiary of Stone Energy Corporation ("Stone") pursuant to which each outstanding share of Bois d'Arc Energy was exchanged for cash in the amount of $13.65 per share and 0.165 shares of Stone common stock.Following are the unaudited pro forma financial statements of Comstock for the year ended December 31, 2007 and the six months ended June 30, 2008 which give effect to this merger transaction.The unaudited pro forma balance sheet as of June 30, 2008 assumes the merger transaction occurred as of that date.The unaudited pro forma statements of operations assume that this merger transaction occurred on January 1, 2007.Pro forma adjustments are presented in the notes to the unaudited pro forma financial statements.The unaudited pro forma financial statements and accompanying notes should be read together with the historical consolidated financial statements of Comstock filed with its Form 10-K for the year ended December 31, 2007 and its Form 10-Q for the six months ended June 30, The pro forma adjustments are based upon available information and assumptions that the management of Comstock believes are reasonable.The pro forma financial statements do not purport to represent the financial position or results of operations of Comstock which would have occurred had the merger transaction been consummated on the dates indicated or Comstock's financial position or results of operations for any future date or period. 1 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONSOLIDATED BALANCE SHEET (Unaudited) AS OF JUNE 30, 2008 (in thousands) Historical Pro Forma Adjustments Pro Forma ASSETS Cash and Cash Equivalents $ 8,709 $ 439,867 (a) $ 8,709 (148,383 ) (c) (291,484 ) (c) Other Current Assets 89,266 — 89,266 Total Current Assets 97,975 — 97,975 Marketable Securities — 264,950 (a) 264,950 Property and Equipment 1,276,184 — 1,276,184 Net Assets of Discontinued Operations 1,031,982 (1,031,982 ) (a) — Other Assets 3,554 — 3,554 Total Assets $ 2,409,695 $ (767,032 ) $ 1,642,663 LIABILITIES AND STOCKHOLDERS' EQUITY Other Current Liabilities $ 124,446 $ — $ 124,446 Current Taxes Payable 1,493 148,383 (b) 1,493 (148,383 ) (c) Total Current Liabilities 125,939 — 125,939 Long-term Debt, Less Current Portion 495,000 (291,484 ) (c) 203,516 Deferred Taxes Payable 132,198 65,589 (b) 197,787 Other Liabilities 18,304 — 18,304 Net Liabilities of Discontinued Operations 434,775 (434,775 ) (a) — Minority Interest in Discontinued Operations 311,306 (311,306 ) (a) — Stockholders' Equity 892,173 204,944 (a) 1,097,117 Total Liabilities and Stockholders' Equity $ 2,409,695 $ (767,032 ) $ 1,642,663 See accompanying notes to unaudited pro forma consolidated financial statements 2 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) FOR THE YEAR ENDED DECEMBER 31, 2007 (in thousands except per share amounts) Historical Pro Forma Adjustments Pro Forma Revenues: Oil and gas sales $ 687,073 $ (355,460 ) (d) $ 331,613 Operating expenses: Production taxes 16,325 (2,495 ) (d) 13,830 Lifting costs 107,307 (56,346 ) (d) 50,961 Exploration 43,079 (36,040 ) (d) 7,039 Depreciation, depletion and amortization 243,619 (118,270 ) (d) 125,349 Impairment 826 (344 ) (d) 482 General and administrative, net 42,682 (14,869 ) (d) 27,813 Total operating expenses 453,838 (228,364 ) 225,474 Income from operations 233,235 (127,096 ) 106,139 Other income (expenses): Interest income 1,389 (512 ) (d) 877 Other income 685 (541 ) (d) 144 Interest expense (41,326 ) 9,033 (d) (14,211 ) 18,082 (e) Total other income (expense) (39,252 ) 26,062 (13,190 ) Income from continuing operations before income taxes and minority interest 193,983 (101,034 ) (d) 92,949 Provision for income taxes (85,177 ) 55,954 (d) (35,693 ) (6,470 ) (e) Minority interest in earnings (39,905 ) 39,905 (d) — Income from continuing operations $ 68,901 $ (11,645 ) $ 57,256 Net income per share from continuing operations: Basic $ 1.59 $ 1.32 Fully diluted $ 1.54 $ 1.29 Weighted average common and common stock equivalent shares outstanding: Basic 43,415 43,415 Fully diluted 44,405 44,405 See accompanying notes to unaudited pro forma consolidated financial statements. 3 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) FOR THE SIX MONTHS ENDED JUNE 30, 2008 (in thousands except per share amounts) Historical Pro Forma Adjustments Pro Forma Revenues: Oil and gas sales $ 299,743 $ — $ 299,743 Gain on disposal of assets 21,204 — 21,204 Operating expenses: Production taxes 12,779 — 12,779 Lifting costs 31,785 — 31,785 Exploration 2,238 — 2,238 Depreciation, depletion and amortization 85,927 — 85,927 General and administrative, net 13,086 — 13,086 Total operating expenses 145,815 — 145,815 Income from operations 175,132 — 175,132 Other income (expenses): Interest income 366 — 366 Other income 58 — 58 Interest expense (18,497 ) 6,812 (e) (11,685 ) Total other income (expense) (18,073 ) 6,812 (11,261 ) Income from continuing operations before income taxes 157,059 6,812 163,871 Provision for income taxes (57,229 ) (2,436 ) (e) (59,665 ) Net income from continuing operations $ 99,830 $ 4,376 $ 104,206 Net income per share from continuing operations: Basic $ 2.25 $ 2.35 Fully diluted $ 2.21 $ 2.30 Weighted average common and common stock equivalent shares outstanding: Basic 44,296 44,296 Fully diluted 45,246 45,246 See accompanying notes to unaudited pro forma consolidated financial statements. 4 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS (1)Pro Forma Adjustments On August 28, 2008 Comstock's 49% owned subsidiary, Bois d'Arc Energy, merged with a wholly-owned subsidiary of Stone pursuant to which all shares of Bois d'Arc Energy common stock, including the shares owned by Comstock, were converted into the right to receive the per share amount of $13.65 in cash and 0.165 of shares Stone common stock. The accompanying unaudited pro forma balance sheet as of June 30, 2008 reflects the following adjustments: (a) To recognize the effect of the merger between Bois d'Arc Energy and Stone effective August 28, 2008.As a result of the merger, the Company received $440 million in cash and 5,317,069 shares of Stone common stock.The pro forma fair value attributed to the Stone shares acquired by Comstock is based on the closing market value of Stone's common stock on August 28, 2008.The actual fair value of the Stone shares recorded may be adjusted to reflect the impact of the restrictions on the sale of the shares contained in the Company's shareholder agreement with Stone.Such adjustment is not expected to be material to the pro forma balance sheet. The pro forma gain from the merger transaction of $204.9 million after income taxes of $111.3 million is includedas an adjustment tostockholders' equity. The adjustment also includes elimination of the historical accounts of Bois d'Arc Energy, which were presented as discontinued operations in the Company's June 30, 2008 consolidated financial statements. (b) To record income taxes payable as a result of the merger, including a provision for the taxes due on the portion of the merger consideration received which is currently taxable. (c) To recognize use of the cash proceeds received by Comstock from the merger to pay the estimated current income tax liability resulting from the transaction, and to repay borrowings under the Company's revolving credit facility.The Company repaid this debt following closing. The accompanying unaudited pro forma statements of operations for the year ended December 31, 2007 and the six months ended June 30, 2008 reflect the following adjustments: (d) To reflect the 2007 results of the Company's offshore operations as discontinued operations; as a result of the merger, Comstock began presenting the offshore operations of Bois d'Arc Energy as discontinued operations in its financial statements for the six months ended June 30, 2008. (e) To adjust interest expense, and related income taxes, reflecting the use of the cash proceeds to reduce borrowings under the Company's bank credit facility. 5 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA FINANCIAL STATEMENTS (continued) (2)Oil and Gas Reserves Information (Unaudited) Set forth below is a summary of the changes to Comstock's net quantities of proved oil and gas reserves for the year ended December 31, 2007 pro forma for the merger and accordingly do not include the proved reserves of Bois d'Arc Energy. Oil (MBbls) Gas (MMcf) Proved Reserves: Beginning of year 11,984 435,508 Revisions of previous estimates (1,449 ) 14,145 Extensions and discoveries 891 98,665 Purchases of minerals in place 92 78,631 Production (1,008 ) (39,231 ) End of year 10,510 587,718 Proved Developed Reserves: Beginning of year 7,912 241,243 End of year 7,449 370,339 The pro forma standardized measure of discounted future net cash flows of Comstock Resources, Inc. as of December 31, 2007 excluding the standardized measure of discounted future net cash flow of Bois d'Arc Energy is as follows: (In thousands) Cash Flows Relating to Proved Reserves: Future Cash Flows $ 4,792,226 Future Costs: Production (1,351,642 ) Development and Abandonment (517,290 ) Future Income Taxes (802,637 ) Future Net Cash Flows 2,120,657 10% Discount Factor (958,109 ) Standardized Measure of Discounted Future Net Cash Flows 1,162,548 6 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED PRO FORMA FINANCIAL STATEMENTS (continued) The following table sets forth the pro forma changes in the standardized measure of discounted future net cash flows for the year ended December 31, 2007 excluding Bois d'Arc Energy: (In thousands) Standardized Measure, Beginning of Year $ 747,494 Net Change in Sales Price, Net of Production Costs 256,216 Development Costs Incurred During the Year Which Were Previously Estimated 160,294 Revision of Quantity Estimates 15,550 Accretion of Discount 98,128 Changes in Future Development and Abandonment Costs (160,541 ) Changes in Timing (23,205 ) Extensions and Discoveries 296,534 Purchases of Reserves in Place 220,372 Sales, Net of Production Costs (266,822 ) Net Changes in Income Taxes (181,472 ) Standardized Measure, End of Year $ 1,162,548 The pro forma estimates of proved oil and gas reserves utilized in the preparation of the financial statements were estimated by independent petroleum consultants of Lee Keeling and Associates, Inc. in accordance with guidelines established by the Securities and Exchange Commission and the Financial Accounting Standards Board, which require that reserve reports be prepared under existing economic and operating conditions with no provision for price and cost escalation except by contractual agreement.All of Comstock's pro forma reserves are located onshore in the continental United States of America. Future cash inflows are calculated by applying year-end prices adjusted for transportation and other charges to the year-end quantities of proved reserves, except in those instances where fixed and determinable price changes are provided by contractual arrangements in existence at year-end.The prices used for the December 31, 2007 calculations were $81.36 per barrel of oil and $6.70 per Mcf of gas, respectively. Future development and production costs are computed by estimating the expenditures to be incurred in developing and producing proved oil and gas reserves at the end of the year, based on year-end costs and assuming continuation of existing economic conditions.Future income tax expenses are computed by applying the appropriate statutory tax rates to the future pre-tax net cash flows relating to proved reserves, net of the tax basis of the properties involved.The future income tax expenses give effect to permanent differences and tax credits, but do not reflect the impact of future operations. 7
